NEWS FOR IMMEDIATE RELEASE February 3, 2010 CONTACT: Kristi J. Gravelle (509) 568 - 7800 Ambassadors Group, Inc. Reports Results for the Fourth Quarter and Full Year Spokane, WA. – February 3, 2010 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences and online education research materials, announced $0.32 fully diluted per share loss for the fourth quarter of 2009, a 6 percent improvement over $0.34 fully diluted per share loss for the same period one year ago. Net loss was $6.1 million and $6.5 million for the fourth quarter ended December 31, 2009 and 2008, respectively. Comparing the years ended December 31, 2009 and 2008, fully diluted per share earnings increased 11 percent to $1.05 in 2009 from $0.95 in 2008, and net income increased 10 percent to $20.3 million in 2009 from $18.5 million in 2008. Despite travelling 18 percent fewer delegates, operating income for the year increased 18 percent as the Company actively managed its program price, travel cost structures, and operating expenses. Outlook As of February 1, 2010, the Company announced that enrolled revenue for 2010 travel programs in comparison to the same date one year ago decreased 21 percent.
